Exhibit 10.5

 

DATED 20 JULY 2017

 

KCG EUROPE LIMITED (1)

 

- and -

 

Philip Allison (2)

 

--------------------------------------------------------------------------------

 

WITHOUT PREJUDICE & SUBJECT TO CONTRACT

 

SETTLEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SETTLEMENT AGREEMENT

1

 

 

 

1.

TERMINATION DATE

3

 

 

 

2.

PERIOD UP TO THE TERMINATION DATE

3

 

 

 

3.

COMPENSATION PAYMENT

4

 

 

 

4.

TAXATION

4

 

 

 

5.

EQUITY AWARDS

5

 

 

 

6.

EXPENSES

5

 

 

 

7.

INDEMNIFICATION

5

 

 

 

8.

MONEY OWED TO COMPANY

5

 

 

 

9.

REFERENCE

5

 

 

 

10.

ASSISTANCE

5

 

 

 

11.

RETURN OF PROPERTY

6

 

 

 

12.

MEDIA/PRESS

6

 

 

 

13.

STATEMENTS AND SECRECY, CONFIDENTIALITY, RESTRICTIVE COVENANTS

6

 

 

 

14.

FULL AND FINAL SETTLEMENT

8

 

 

 

15.

SETTLEMENT AGREEMENT

9

 

 

 

16.

WARRANTIES

10

 

 

 

17.

RELIANCE ON WARRANTIES, ETC.

10

 

 

 

18.

GOVERNING LAW AND JURISDICTION

11

 

 

 

19.

INTERPRETATION AND ENFORCEABILITY

11

 

 

 

QUALIFIED LAWYER’S CERTIFICATE

16

 

 

REFERENCE

17

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 20 July 2017

 

BETWEEN:

 

(1)                                 KCG EUROPE LIMITED a company registered in
England and Wales under number 3632121 and whose registered office is at City
Place House, 55 Basinghall Street, London, EC2V 5DU (the “Company”); and

 

(2)                                 Philip Allison of Church House, High Street,
Hurstpierpoint, West Sussex, BN6 9TS (the “Employee” or “You”).

 

WHEREAS

 

(A)                               The terms of this Agreement are contingent on
Closing and shall only become effective upon Closing.

 

(B)                               You are employed by the Company.  Your
employment will terminate with immediate effect on the Closing Date.

 

(C)                               You and the Company have agreed terms of
settlement of all claims You have or may have against the Company and any
Associated Company.

 

(D)                               The Company is entering into this Agreement
without any admission of liability for itself and as an agent for all and any
Associated Companies and is duly authorised to do so.

 

IT IS AGREED as follows:

 

1.                                      TERMINATION DATE

 

1.1.                            The terms of this Agreement are contingent on
Closing, and if the Merger Agreement is terminated prior to the occurrence of
Closing then this Agreement shall be void and have no force or effect.

 

1.2.                            Your employment with the Company and all other
employments with the Company and any Associated Company will terminate on the
Closing Date (the “Termination Date”), and your contract of employment signed by
You on 19 March 2014 (the “Contract of Employment” as such contract of
employment may have been amended, varied or refreshed) shall have no further
effect thereafter save for clauses 15 and 18 of the Contract of Employment which
shall continue with full force.

 

1.3.                            You shall not hold yourself out or conduct
yourself as an employee of the Company after the Termination Date.

 

2.                                      PERIOD UP TO THE TERMINATION DATE

 

2.1.                            Subject to clause 8 You will be paid:

 

2.1.1.                                     salary and benefits due to You to the
Termination Date;

 

2.1.2.                                     for 11 days’ accrued but untaken
holiday due to You to the Termination Date; and

 

2.1.3.                                     £175,000 in lieu of the your notice
period of six (6)  months (the “Notice Payment”),

 

in the Company’s next payroll subject to deductions for tax and national
insurance contributions in the usual way.

 

--------------------------------------------------------------------------------


 

Except as otherwise provided for in this Agreement, all benefits and contractual
entitlements extended to You and salary payments, including, but not limited to,
pension contributions cease with effect from the Termination Date.

 

2.2.                            Your Form P45 will be made up to the Termination
Date and issued to You as soon as practicable after the Termination Date.

 

3.                                      COMPENSATION PAYMENT

 

3.1.                            Subject to your compliance in all material
respects with your obligations as set out in this Agreement the Company will pay
to You an ex gratia severance payment in respect to your 2017 Bonus of
$3,200,000 (the “Compensation Payment”) (which includes your entitlement, if
any, to a statutory redundancy payment), subject to receipt by the Company of a
signed copy of this Agreement and the Certificate at Schedule 1 signed by your
legal adviser.

 

3.2.                            The Compensation Payment will be paid in two
instalments as follows:

 

3.2.1.                                     $3,087,063 within 14 days of the
later of the Termination Date and receipt by the Company of a signed copy of
this Agreement and the Certificate at Schedule 1 signed by your legal adviser.

 

3.2.2.                                     $112,937 will be paid within 107 days
of the Termination Date.

 

For the avoidance of doubt each instalment shall only be payable if, on the date
the instalment is due to be paid, You have complied with all terms of this
Agreement.

 

3.3.                            The Company will also pay your reasonable legal
fees incurred in obtaining advice only in respect of the termination of your
employment and this Agreement directly to your solicitors, in the sum of no more
than £500 (plus VAT) (the “Legal Fees”) within the later of 28 days after the
Termination Date and receipt of their invoice addressed to You, but marked
payable by the Company.

 

3.4.                            The Compensation Payment will be paid subject to
the deduction of income tax and employee National Insurance Contributions in
accordance with Income Tax (Earnings and Pensions) Act 2003.

 

4.                                      TAXATION

 

4.1.                            The Company gives no warranty as to whether any
income tax or employee national insurance contributions are payable in respect
of any payments made or benefits made available to You pursuant to the terms of
this Agreement and You are solely responsible for the payment of any tax of any
nature and any liability to employee national insurance arising in respect of,
or by reason of, any payment or benefit set out in this Agreement (save where
the sum is actually deducted by the Company).  You will indemnify the Company
and each and every Associated Company and keep it and them fully and effectively
indemnified on demand on a continuing basis against all and any liability to
such taxation or national insurance contributions (including, without
limitation, any liability resulting from a failure to make PAYE deductions) and
any interest, penalties or costs incurred by the Company or any Associated
Company in respect of such liability other than sums deducted by the Company
under this Agreement. The Company shall give you reasonable notice of any demand
for tax which may lead to liabilities on you under this indemnity and shall
provide you with reasonable access to any documents you may reasonably require
to dispute a claim provided that nothing in this clause shall prevent the
Company from complying with its legal obligations with regard to HM Revenue and
Customs or other competent body.

 

--------------------------------------------------------------------------------


 

5.                                      EQUITY AWARDS

 

You acknowledge that the equity awards granted to you under the KCG Amended and
Restated Equity Incentive Plan and outstanding as of immediately prior to the
Closing will be treated in accordance with the terms of the Merger Agreement. 
For the avoidance of doubt, your equity awards granted to you will remain
subject, in all respects, to the provisions regarding Recapture and Adjustment
set forth in Section 13.4 of the KGC Amended and Restated Equity Incentive Plan;
provided that the recapture events triggered by termination for Cause and
violation of a non-compete agreement, as set forth in clauses (a) and (b) of the
first paragraph thereunder, respectively, shall no longer apply.

 

6.                                      EXPENSES

 

You will be reimbursed for all expenses reasonably incurred by You in the proper
performance of your duties in the usual way up to the Termination Date, subject
to the production of such receipts or other documentary evidence of expenditure
as the Company may require to its satisfaction and provided that You have
submitted such request for reimbursement to the Company within 14 days of the
Termination Date.

 

7.                                      INDEMNIFICATION

 

The Company agrees that to the extent required by law or any Associated
Company’s bylaws, or, if applicable, the Merger Agreement, the Company will
continue to indemnify you against any actual or threatened action, suite or
proceeding against You, whether civil, criminal, administrative or
investigative, arising by reason of your status as a director, officer or
employee of the Company or any Associated Company during your employment.

 

8.                                      MONEY OWED TO COMPANY

 

In the event that You have taken holiday in excess of your pro-rata entitlement
or there is an outstanding loan or advance of salary made or any other sums owed
by You to the Company or any Associated Company as at the Termination Date, an
appropriate sum will be deducted from your final salary payment and, to the
extent that this is insufficient, from the net Notice Payment.

 

9.                                      REFERENCE

 

The Company will further to any reasonable request by a prospective employer or
employment agency provide a written reference with respect to your employment
with the Company on substantially similar terms of the draft at Schedule 2 and
will deal with any reasonable oral enquiries in a manner consistent with the
reference (subject in each case to such amendment as may be necessary to reflect
any material information which may subsequently come to the attention of the
Company and, subject in every case to the Company’s overriding legal duties and
obligations owed to prospective employers or regulatory authorities).

 

10.                               ASSISTANCE

 

10.1.                     You will during and after the termination of your
employment provide such assistance, reasonably requested documents, physical
evidence or testimony as the Company or any Associated Company may require in
the conduct of any internal investigation, the defence or prosecution of any
threatened or actual, current or future claim that may be made against the
Company or any Associated Company, including but not limited to any proceeding
before any arbitrary, administrative, regulatory, judicial, legislative or other
body or agency to the extent such claims, investigations or proceedings relate
to

 

--------------------------------------------------------------------------------


 

services performed, or required to be performed by You, pertinent knowledge
possessed by You , or any act or omission by You.

 

10.2.                     Subject to prior written approval by the Company’s
General Counsel your reasonable out-of-pocket expenses incurred in providing
such assistance (including legal fees) will be reimbursed by the Company.

 

11.                               RETURN OF PROPERTY

 

11.1.                     You warrant that You will return within 7 days of the
Termination Date to the Company in good condition and without modification all
books, IT equipment, computer, PDA, documents, correspondence, files, e-mails,
memos, reports, minutes, computer disks, memory sticks and records, papers,
materials, mobile telephone, credit cards and keys, security cards, including
all copies thereof, and all other property of or relating to the business or
affairs of the Company or any Associated Company or any officer, employee,
shareholder, customer, supplier or agent of the Company or any Associated
Company, which is or has been in your possession or control.

 

11.2.                     You warrant that You have deleted any information
belonging to the Company or any Associated Company from any personal computer
that You may have at home or elsewhere other than the Company’s offices without
retaining any copies of any such information, in electronic or other format, and
will permit the Company to have access to such computer on reasonable notice to
confirm such deletion.  You have notified the Company of any and all passwords
used by You in relation to its computer system.

 

12.                               MEDIA/PRESS

 

You confirm that You have not contacted the media, press or any other forum in
relation to any of the allegations or claims You have made against the Company
and any Associated Company and undertakes that You will not at any time in the
future contact the media, press or any other forum in relation to your
employment or its termination, provided that you may make positive historical
references to your employment with the Company.

 

13.                               STATEMENTS AND SECRECY, CONFIDENTIALITY,
RESTRICTIVE COVENANTS

 

13.1.                     In consideration of the payment of £100 (subject to
deductions for income tax and employee National Insurance contributions) (the
“Covenant Payment”) and as part of your continuing duty of confidentiality to
the Company and any Associated Company, You agree to the obligations in clause
14 of your Contract of Employment and that You will not:

 

13.1.1.                              save as required by law, any court of
competent jurisdiction or any regulatory authority or to give effect to the
terms of this Agreement, directly or indirectly, disclose or cause to be
disclosed without the prior written consent of the Company’s General Counsel the
terms of this Agreement to anyone (other than to your professional advisers who
require the information for the purposes of advising You in this matter or to
your spouse or partner who has undertaken to keep the matter confidential or to
your insurer for the purposes of processing a claim under an insurance policy
relating to employment/income/mortgage protection or equivalent. For the
avoidance of doubt nothing in this Agreement shall prevent you from confirming
that your employment terminated by reason of redundancy;

 

13.1.2.                              directly or indirectly make or cause to be
made or publish or cause to be published (whether within the Company or
externally from the Company) any statement about the Company or any Associated
Company or the

 

--------------------------------------------------------------------------------


 

circumstances leading up to the termination of your employment with the Company
or any Associated Company;

 

13.1.3.                              make or cause to be made or publish or
cause to be published any false, misleading, derogatory or disparaging comments
about the Company or any Associated Company, or any of its or their officers,
employees or shareholders (including but not limited to making any direct or
indirect references to the Company and/or any Associated Company or their
directors and employees in any social media including but not limited to
Facebook, Twitter or any “blogging”); or

 

13.1.4.                              use for your own purpose or for the benefit
of any third party, or disclose to any third party (and You shall use all
reasonable endeavours to prevent the publication or disclosure of) any
Confidential Information (as defined below) belonging or relating to the Company
or any Associated Company nor any confidential or private information concerning
the officers, employees or shareholders of the Company or any Associated Company
(including, without limitation, any private or personal information concerning
the private life of such person in respect of which they have a reasonable
expectation of privacy or data regarding any person in any of these categories).

 

13.2.                     For the purposes of clause 13.1.4 above, “Confidential
Information” means all confidential information or trade secrets belonging to or
concerning the Company or any Associated Company including, but not limited to,
any information expressly designated by the Company or any Associated Company as
being confidential and any information concerning its or their:

 

13.2.1.                              directors, officers, employees and
shareholders, (including, without limitation, details of contract terms,
contract expiry dates, salaries, bonuses, commissions or other employment
terms);

 

13.2.2.                              finances, business transactions, research
activities, dealings and affairs and prospective business transactions, research
activities, dealings and affairs;

 

13.2.3.                              customers, including, without limitation,
customer lists, customer identities and customer requirements;

 

13.2.4.                              existing and planned product lines, price
lists and pricing structures (including, without limitation, discounts, special
prices or special contract terms offered to or agreed with customers);

 

13.2.5.                              the technology underlying the concepts,
products and services of any Associated Company;

 

13.2.6.                              business plans and sales and marketing
information, plans and strategies;

 

13.2.7.                              computer systems, source codes and
software;

 

13.2.8.                              intellectual property rights in materials
which are owned by or licensed to or were previously owned by or licensed to any
Associated Company;

 

13.2.9.                              the identities of or lists of any party
with whom the Company or any Associated Company enters into any partnership,
joint venture or other form of commercial co-operation or agreement (including
suppliers, licensors, licensees, agents, distributors or contractors, in each
case whether prospective, current or past within the last two years);

 

--------------------------------------------------------------------------------


 

13.2.10.                       the terms on which the Company or any Associated
Company does business with any entity including any pricing policy or other
commercial terms adopted by the Company or Associated Company; and

 

13.2.11.                       any other information which the Company regards
or could reasonably be expected to regard as confidential

 

provided in each case that the information has come into your possession by
virtue of your employment with the Company.  For the avoidance of doubt,
Confidential Information shall not include any information which is publicly
available or becomes generally available to the public otherwise than by or as a
result of a breach of this Agreement by You.

 

13.3.                     If You are compelled by a competent court to disclose
any Confidential Information You shall give the Company timely and prompt
written notice of the receipt of the subpoena, court order or other legal
process so as to allow the Company or any Associated Company reasonable
opportunity to take such action as may be necessary in order to protect such
information and/or documents from disclosure.

 

13.4.                     The Company agrees not to authorise the publication of
any derogatory statements concerning you.

 

13.5.                     You acknowledge and accept that You continue to be
bound by the provisions of clauses 15 and 18 of the Contract of Employment and
that You will notify any future employer of the existence of those clauses. 
Notwithstanding clause 1.2 and this clause 13.5. the Company confirms that it
waives its right to enforce the non-compete provisions in clause 18.1 and You
will not be bound by this provision.

 

13.6.                     Nothing in this clause 13 shall prevent You from
disclosing information which You are entitled to disclose under the Public
Interest Disclosure Act 1998, provided that the disclosure is made in accordance
with the provisions of that Act and You have complied with the Company’s policy
from time to time in force regarding such disclosures.

 

13.7.                     The Covenant Payment will be paid by the Company
subject to and within 28 days of the receipt by the Company of a signed copy of
this Agreement and the Certificate at Schedule 1 signed by your legal adviser.

 

14.                               FULL AND FINAL SETTLEMENT

 

14.1.                     You agree to accept the terms of this Agreement in
full and final settlement of any claims and rights of action whatsoever past and
future (whether arising under common law, statute, tort, European Union law or
otherwise, whether in the United Kingdom or elsewhere in the world), including
but not limited to the Statutory Claims, any claim for damages for breach of
contract and any personal injury claims which can lawfully be waived by this
Agreement, however arising and whether contemplated or not that You have or may
have against the Company, or any Associated Company (including its or their
successors or assigns) or any of its or their employees, officers, shareholders
or agents arising directly or indirectly out of your employment by the Company
or any Associated Company or the termination of such employment, any office held
by You by virtue of your employment or the loss of any such office (the
“Identified Issues”).  In particular the waiver and release contained in 15.1
extends to:

 

14.1.1.                              any claim for damages for breach of
contract (whether brought before an Employment Tribunal or otherwise);

 

--------------------------------------------------------------------------------


 

14.1.2.                              any claim for personal injury of which you
should be reasonably aware as at the date of this Agreement;

 

14.1.3.                              the Statutory Claims (and You acknowledge
that the waiver of each of the Statutory Claims is and shall be construed as
separate and severable and in the event of the waiver of any such claim being
determined as being void for any reason, such invalidity shall not affect or
impair the validity of the waiver of the other claims),

 

with the exception that this clause shall not apply to any claims arising out of
a breach of the terms of this Agreement or any pension rights which have accrued
to You up to the Termination Date, or any claims for personal injury which
cannot lawfully be waived by this Agreement in relation to which You warrant
that You are not aware of any facts or matters which might give rise to such a
claim.  You warrant that You are not aware of any personal injury claim (or any
circumstances which may give rise to one) subsisting at the date of this
Agreement.

 

14.2.                     The claims specified in this clause 14 (together the
“Alleged Claims”) are claims which it is recognised You have or may have arising
out of the circumstances surrounding your employment and its termination.

 

15.                               SETTLEMENT AGREEMENT

 

15.1.                     You warrant, undertake and represent that:

 

15.1.1.                              You have received independent legal advice
from the Qualified Lawyer as to the terms and effect of this Agreement and in
particular its effect on your ability to pursue your rights before an employment
tribunal or other court.  The name of the qualified lawyer who has so advised
You is Greg Campbell of Mishcon de Reya LLP (the “Qualified Lawyer”);

 

15.1.2.                              You are advised by the Qualified Lawyer
that there is, and was at the time You received the advice referred to above, in
force a contract of insurance or an indemnity provided for members of a
profession or professional body covering the risk of a claim by You in respect
of loss arising in consequence of that advice, and

 

15.1.3.                              You will procure the Qualified Lawyer’s
signature on the certificate attached at Schedule 1.

 

15.2.                     The Company and You agree and acknowledge that the
conditions regulating settlement agreements contained in sub-section 77(4A) Sex
Discrimination Act 1975, sub-section 72(4A) Race Relations Act 1976, sub-section
288(2B) Trade Union and Labour Relations (Consolidation) Act 1992, paragraph 2
Schedule 3A Disability Discrimination Act 1995, sub-section
203(3) Employment Rights Act 1996, regulation 35(3) of the Working Time
Regulations 1998, sub-section 49(4) National Minimum Wage Act 1998, regulation
41(4) the Transnational Information and Consultation etc. Regulations 1999,
regulation 9 the Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, regulation 10 the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, paragraph 2(2) Schedule 4 the Employment
Equality (Sexual Orientation) Regulations 2003, paragraph 2(2) Schedule 4 of the
Employment Equality (Religion or Belief) Regulations 2003, regulation 40(4) the
Information and Consultation of Employees Regulations 2004, paragraph 2 Schedule
5 the Employment Equality (Age) Regulations 2006, paragraph 12 of the Schedule
to the Occupational and Personal Pension Scheme (Consultation by Employer and
Miscellaneous Amendment) Regulations 2006,

 

--------------------------------------------------------------------------------


 

regulation 18 of the Transfer of Undertakings (Protection of Employment
Regulations) 2006, section 147 of the Equality Act 2010 and regulation 16 of the
Agency Workers Regulations 2010, are intended to be and have been satisfied.

 

16.                               WARRANTIES

 

You warrant and undertake that:

 

16.1.                     having taken independent advice, You have previously
notified to the Company in writing any and all potential claims of any nature
that You have or may have against the Company or any Associated Company and that
You have no complaints or grounds for any claim whatsoever against the Company
in relation to the Identified Issues, including, without limitation, the Alleged
Claims and You are not aware of any claims or any facts which could give rise to
any claim which is not being settled by this Agreement.

 

16.2.                     You have not and will not commence any legal or
arbitration proceedings of any nature against the Company or any Associated
Company in any jurisdiction in relation to your employment with the Company or
any Associated Company, the termination of such employment, or otherwise, nor
will You accept the benefit of any lawsuits or claims of any kind brought on
your behalf against the Company or any Associated Company.

 

16.3.                     You have not committed any breach of duty (including
fiduciary duty) owed to the Company or any Associated Company.  For the
avoidance of doubt, this Agreement shall not have the effect of releasing You
from any liability owed to the Company or any Associated Company, whether as an
officer or employee.

 

16.4.                     You have not done or omitted to do any act which:

 

16.4.1.                              had the Company been aware of it, would
have entitled the Company to dismiss You summarily without notice or
compensation or affected its willingness to enter into this Agreement;

 

16.4.2.                              had it been done after the date of this
Agreement would be in breach of this Agreement.

 

16.5.                     You have not received or accepted any offer of, or
commenced, any Work.

 

16.6.                     You have not and will not make a subject access
request to the Company and/or any Associated Company and that You have not and
will not make any claims or complaints about the Company or any Associated
Company under the Data Protection Act 1998.  You further relinquishes and agrees
not to pursue any subject access request outstanding as at the date of this
Agreement and/or any claims or complaints about the Company or any Associated
Company under the Data Protection Act 1998 and/or requests and/or claims or
complaints shall be deemed to have been withdrawn by You as at the date of this
Agreement.

 

16.7.                     You have made a full and frank disclosure to the
Company of all matters which might reasonably affect the willingness of the
Company to enter into this Agreement.

 

17.                               RELIANCE ON WARRANTIES, ETC.

 

17.1.                     You accept that the Company (for itself and on behalf
of its Associated Companies) is entering into this Agreement in reliance upon
the warranties provided by You in this Agreement.

 

17.2.                     You acknowledge that the Company is relying on clauses
14, 15, and 16 in deciding to enter into this Agreement.  If You breach any of
these provisions and a judgment or

 

--------------------------------------------------------------------------------


 

order is made against the Company or Associated Company, You acknowledge that
any such Company will have a claim against You for damages of not less than the
amount of the judgment or order.

 

17.3.                     Any failure or delay of the Company or any Associated
Company to insist upon or enforce any right, remedy or power conferred upon it
by this Agreement shall not be construed as a waiver thereof.

 

18.                               GOVERNING LAW AND JURISDICTION

 

This Agreement is to be construed in accordance with the laws of England and
Wales and is subject to the exclusive jurisdiction of the Courts of England and
Wales.

 

19.                               INTERPRETATION AND ENFORCEABILITY

 

19.1.                     In this Agreement:

 

“Associated
Company”                                                              means
Virtu Financial Inc., the Company and any holding company or any parent company
or any subsidiary or subsidiary undertaking of the Company or such companies, as
such terms are defined in section 1159, section 1162 (together with Schedule 7
and the definition of “parent company” in s 1173), section 1161 and Schedule 6
of the Companies Act 2006, and “Associated Company” means any of them.

 

“Closing”                                                                                                                                      
has the meaning as defined in the Merger Agreement.

 

“Closing
Date”                                                                                                         
has the meaning as defined in the Merger Agreement.

 

“Merger
Agreement”                                                                     
means the Agreement and Plan of Merger, dated as of April 20, 2017, by and among
Virtu Financial, Inc., Orchestra Merger Sub, Inc. and KCG Holdings, Inc. (as may
be amended from time to time)

 

“Statutory
Claim”                                                                                        
means:

 

i.                                     any claim for wrongful dismissal or any
other claim for breach of contract;

 

ii.                                  any claim pursuant to section 2 of the
Equal Pay Act 1970 and/or sections 120 and 127 of the Equality Act 2010 arising
from any act or omission relating to sex equality described in sections 64 — 68
of the Equality Act 2010;

 

iii.                               any claim under or related to the Statutory
Maternity Pay (General) Regulations 1986;

 

iv.                              any claim for unfair dismissal under Part X of
the Employment Rights Act 1996;

 

v.                                 any claim for a statutory redundancy payment
pursuant to section 135 of the Employment Rights Act 1996;

 

vi.                              any claim arising out of a contravention or an
alleged contravention of Part II of the Employment Rights Act

 

--------------------------------------------------------------------------------


 

1996 (protection of wages including any claim for unlawful deduction from wages
pursuant to section 13 Employment Rights Act 1996 and Guarantee Payments
pursuant to section 28 Employment Rights Act 1996);

 

vii.                           any claim in relation to the right of an itemised
pay statement pursuant to section 8 of the Employment Rights Act 1996;

 

viii.                        any claim in relation to the right for written
statement of reasons for dismissal pursuant to section 92 of the Employment
Rights Act 1996;

 

ix.                              any claim in relation to Sunday working for
shop and betting workers pursuant to Part IV of the Employment Rights Act 1996;

 

x.                                 any claim in relation to protection from
suffering detriment in employment pursuant to Part V of the Employment Rights
Act 1996;

 

xi.                              any claim in relation to exercising the right
to time off work pursuant to Part VI of the Employment Rights Act 1996;

 

xii.                           any claim in relation to suspension from work
pursuant to Part VII of the Employment Rights Act 1996;

 

xiii.                        any claim in relation to the right to take parental
leave pursuant to the Employment Rights Act 1996;

 

xiv.                       any claim in relation to the right to request
contract variation for flexible working pursuant to section 80 of the Employment
Rights Act 1996;

 

xv.                          any claim arising out of a contravention or alleged
contravention of the Trade Union and Labour Relations (Consolidation) Act 1992
as specified in section 18(1)(b) of the Employment Tribunals Act 1996 (excluding
a claim for non-compliance of section 188);

 

xvi.                       any claim pursuant to section 63 of the Sex
Discrimination Act 1975 (discrimination, harassment and victimisation on the
grounds of sex, marital status, gender re-assignment or civil partnership
status);

 

xvii.                    any claim pursuant to section 54 of the Race Relations
Act 1976 (discrimination, harassment and victimisation on the grounds of colour,
race, nationality or ethnic or national origin);

 

xviii.                 any claim pursuant to sections 4A, 17A, or 25(8) of the
Disability Discrimination Act 1995 and/or section

 

--------------------------------------------------------------------------------


 

120 of the Equality Act 2010 arising from any act or omission described at
sections 15, 20 and 21 (discrimination or harassment on grounds of disability);

 

xix.                       any claim under the articles in schedule 1 of the
Human Rights Act 1998;

 

xx.                          any claim pursuant to Reg 30 Working Time
Regulations 1998 (working time or holiday pay);

 

xxi.                       any claim under the National Minimum Wage Act 1998
(as specified in section 18 (1)(dd) of the Employment Tribunals Act 1996;

 

xxii.                    any claim under section 11 of the Employment Relations
Act 1999;

 

xxiii.                 any claim pursuant to Reg 27 and Reg 32 of the
Transnational Information and Consultation of Employees Regulations 1999;

 

xxiv.                any claim under or related to the Maternity and Parental
Leave etc Regulations 1999;

 

xxv.                   any claim pursuant to Part-time Workers (Prevention of
Less Favourable Treatment) Regulations 2000 (discrimination on the grounds of
part time status);

 

xxvi.                any claim pursuant to the Fixed-term Employees (Prevention
of Less Favourable Treatment) Regulations 2002 (discrimination on the grounds of
fixed term status);

 

xxvii.             any claim pursuant to Regulation 28 of the Employment
Equality (Sexual Orientation) Regulations 2003 (discrimination, harassment on
grounds of sexual orientation);

 

xxviii.          any claim pursuant to Regulation 28 of the Employment Equality
(Religion or Belief) Regulations 2003 (discrimination and harassment on grounds
of religion or belief);

 

xxix.                any claim under the Employment Act (Dispute Resolution)
Regulations 2004;

 

xxx.                   any claim pursuant to Reg 29 or Reg 33 of the Information
and Consultation of Employees Regulations 2004;

 

xxxi.                any claim under section 47B of the Employment Rights Act
1996;

 

xxxii.             any claim pursuant to Regulation 36 of the Employment
Equality (Age) Regulations 2006;

 

--------------------------------------------------------------------------------


 

xxxiii.          any claim in relation to failure to elect appropriate
representatives or inform or consult or any entitlement to compensation under
the Transfer of Undertakings (Protection of Employment) Regulations 2006;

 

xxxiv.         any claim under any provision of directly applicable European
Law;

 

xxxv.            any claim in respect of harassment under section 3 of the
Protection from Harassment Act 1997;

 

xxxvi.         any claim pursuant to section 120 of the Equality Act 2010
arising from any act of direct discrimination as described at section 13 of the
Equality Act 2010 because of a protected characteristic listed at section 4 of
the Equality Act 2010;

 

xxxvii.      any claim pursuant to section 120 of the Equality Act 2010 arising
from any act of combined discrimination as described at section 14 of the
Equality Act 2010;

 

xxxviii.   any claim pursuant to section 120 of the Equality Act 2010 arising
from any act of indirect discrimination as described at section 19 of the
Equality Act 2010;

 

xxxix.         any claim pursuant to section 120 of the Equality Act 2010
arising from any act of harassment as described at section 26 of the Equality
Act 2010;

 

xl.                              any claim pursuant to section 120 of the
Equality Act 2010 arising from any act of victimisation as described at section
27 of the Equality Act 2010;

 

xli.                           any claim pursuant to section 120 of the Equality
Act 2010 arising from any act of discrimination as described at sections 16, 17
and 18 of the Equality Act 2010; and

 

xlii.                        any claim pursuant to regulations 5, 12, 13 and
17(2) of the Agency Workers Regulations 2010;

 

“Work”                                                                                                                                                  
Any offer or commencement of employment, consultancy or partnership whether
temporary or permanent.

 

19.2.                     References in this Agreement to the provisions of any
statute or subordinate legislation shall be deemed to refer to the same as in
force (including any amendment or re-enactment) from time to time.

 

19.3.                     The terms of this Agreement including the documents
set out in the schedules contain the entire understanding between You and the
Company and any Associated Company with respect to the termination of your
employment and supersede and abrogate all (if any) other agreements,
arrangements or understandings in such respect which shall be deemed terminated
by mutual consent.

 

19.4.                     The Contracts (Rights of Third Parties) Act 1999 shall
apply to this Agreement to the extent (but no more) as set out in this clause
20.4.  Any Associated Company may

 

--------------------------------------------------------------------------------


 

enforce and take the benefit of this Agreement subject to and in accordance with
the provisions of the Contracts (Rights of Third Parties) Act 1999.  Except as
provided in this clause, a person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from under that Act.  The consent of any
third party shall not be required for the variation or termination of this
Agreement, even if that variation or termination affects the benefit or benefits
conferred on any third party.

 

19.5.                     References in this Agreement to the masculine shall be
deemed to include the feminine, and references to one shall be deemed to include
the other.

 

19.6.                     The headings in this Agreement are for ease of
reference only and shall not affect interpretation.

 

19.7.                     This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and which shall together
constitute one and the same Agreement and once signed by both parties and by the
Qualified Lawyer, this Agreement shall cease to be without prejudice and subject
to contract and shall become binding upon the parties.

 

Signed:

/s/ Philip Allison

 

 

 

Philip Allison

 

 

 

Date: July 20, 2017

 

 

 

 

 

Signed:

/s/ Roberto Canenti

 

 

 

Roberto Canenti

 

 

 

For and on behalf of the Company and the Associated Companies

 

 

Date: July 20, 2017

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Qualified Lawyer’s Certificate

 

[ON QUALIFIED LAWYER’S LETTERHEAD]

 

I, [NAME] of [ADDRESS] confirm as follows:

 

1.                                      I am a Solicitor of the Senior Courts of
England and Wales holding a current practising certificate.

 

2.                                      I have advised Philip Allison of the
terms and effect of the agreement between him and KCG Europe Limited (the
“Agreement”) to which this certificate forms Schedule 1 and, in particular, its
effect on his ability to pursue the Alleged Claims (as defined in the Agreement)
before an Employment Tribunal following its signing.

 

3.                                      I am an independent adviser (as defined
at section 203, Employment Rights Act 1996).   I am not acting (and have not
acted) in relation to this matter for the Company or any Associated Company (as
defined in the Agreement).

 

4.                                      There is in force and was in force when
I gave the advice referred to above, cover under a contract of insurance, or a
professional indemnity as required by section 203(3)(d) of the Employment Rights
Act 1996 covering the risk of a claim by Philip Allison in respect of the advice
I have given leading to the completion of the Agreement.

 

 

SIGNED:

/s/ Greg Campbell

 

 

 

NAME: Greg Campbell

 

 

 

DATED: 19.7.17

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Reference

 

PRIVATE AND CONFIDENTIAL

 

[date]

 

Dear [name]

 

RE: Philip Allison

 

I confirm that Philip Allison was employed by KCG Europe Limited from 1/10/2014
to [        ] as CEO KCG Europe.

 

Phil Allison was registered with the FCA as an Approved Person: CF1 (Director),
CF3 (Chief Executive) and CF30 (Customer Facing).  We are not aware of any
adverse issues of which you should be aware or which must be reported with
regards FCA SUP 10.13.12(2).

 

It is our policy only to provide references containing information as to
employees’ roles and dates of employment. This should not be seen as implying
any comment about the candidate or their suitability for employment with you.

 

This reference is given to the addressee in the strictest confidence and only
for the purposes for which it was requested. It is given in good faith, but
neither the writer nor KCG Europe Limited accepts any responsibility or
liability for any loss or damage caused to the addressee or any third party as a
result of any reliance being placed on it.

 

Yours sincerely

 

 

On behalf of KCG Europe Limited

 

--------------------------------------------------------------------------------